DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
 	Claims 21-22, 24-44, and 46-55 remain pending and under prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22, 24-44, and 46-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to Claims 21 and 34, given the indefiniteness below (112 second rejection below), the interpretation of the recitation that energy is directed to a first and second region 
In regard to Claims 21 and 34, the recitation that the energy response from a third region of the skin containing information about optical scatter from skin tissue of the organism and is “generated by the at least one optical detector” does not appear to be properly supported by the disclosure.  
Applicant cites paragraph 0053 of the publication as providing such support (remarks pg. 1); however, this does not appear true.  Paragraph 0053 states: “Optical scatter signals from these sources are more closely related to optical scatter from the skin or other tissue. Thus, when these skin-related optical scatter signals are differentially amplified with respect to their blood-vessel-related counterparts, at least two extracted signals can be generated that are more closely related to the size of a blood vessel and the blood flow rate through a blood vessel.”  The paragraph explains that skin-related optical scatter signals are present and differentially amplified, but do not state the skin-related optical scatter signals are “generated.”  The “two extracted signals can be generated” refer to that of the signal relating to blood vessel and blood flow rate, which are distinct from the skin-related optical scatter signals.  Thus, while support clearly exists for the detection and subtraction of the skin-related optical scatter signals, there is no support that said signals are “generated” particularly by the optical detector.  
It is noted that the specification does not appear to disclose how the skin-related optical scatter signals are extracted nor does it provide support for a specific output of said skin-related optical scatter signal.  For example, paragraphs 0055-0056 of the publication discusses how the skin-rated optical scatter signal is subtracted from a response to generate a cleaner signal but 
Claims 22, 24-33, 35-44, and 46-55 are rejected by dependency on Claims 21 and 34.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22, 24-44, and 46-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claims 21 and 34, it is unclear if the recitation that the optical emitters direct energy to a first and second “skin” region of an organism is meant to be interpreted as the energy only penetrating into the skin, or the energy being direct at the skin and then penetrating into deeper tissue and blood vessels after passing through the skin.  While it is assumed as the invention dictates, that the energy from the optical emitters is meant to penetrate past the skin and into the tissue and blood vessels, the claim should be clarified so that an interpretation of energy penetrating only into the skin is not present.  
In regard to Claims 21 and 34, the recitation of the optical scatter signal being “generated” by the at least one optical detector is indefinite because it is unclear exactly what 
Claims 22, 24-33, 35-44, and 46-55 are rejected by dependency on Claims 21 and 34.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 

Claims 21-22, 24, 26-44, 46, and 48-55 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kondo et al (US Pub No. 20030109791) in view of Schulze et al (US Pub No. 6893396), Baker (US Pub No. 20080221414), and Genoe et al (US Pub No. 20080312517).  

In regard to Claims 21-22, 33-35, 48, and 55, Kondo et al disclose a wearable telemetric apparatus, comprising:
a first optical emitter 26a configured to direct energy at a first skin region (defined as area under first emitter of Figure 10, also see 26a in Figure 2) of a body of an organism wearing the telemetric apparatus 21, seen in Figure 2 and 10;
a second optical emitter 26a configured to direct energy at a second skin region (defined as area under second emitter of Figure 10, also see second of 26a in Figure 2) of the body of the organism, wherein the first and second regions are different, seen in Figure 2 and 10;
at least one detector 26b configured to detect a first energy response signal from the first region, wherein the first energy response signal contains information about blood flow through a blood vessel of the organism, seen in Figure 10 (the first wavelength is infra-red which contains information about the blood flow through a blood vessel; 0070-0079) and to 
at least one processor 10 (including amplifiers 52, 55 and filters 53, 54, 56) configured to:
filter out a signal associated with optical scatter from skin tissue of the organism from the first energy response signal to produce a clean first energy response signal (0072);
filter out a signal associated with the optical scatter from the skin tissue from the second energy response to produce a clean second energy response signal (0072);
process the clean first and second energy response signals to produce an extracted signal (0073-0074); and 
compare the extracted signal with a physiological model to quantify a physiological property of the organism, wherein the physiological property comprises pulse information, seen in Figure 2 and 10 (0079-0079).
Kondo et al also disclose the first and second optical emitter and the at least one optical detector are included in a unitary module 22, best seen in Figure 2.
However, Kondo et al does not expressly disclose at least one transmitter configured to wirelessly transmit the physiological property information to a remote device.  Schulze et al teach that it is well known in the art to wirelessly transmit analogous physiological property information to a remote device, such as a mobile phone (Col.2: 1-3) or a server (Claims 33, 48) using at least one transmitter 720 or Bluetooth (Col.1: 55-65; Col.2: 10-30; Col.3: 19-40; Col.5: 

However, Kondo and Schulz et al do not expressly disclose detecting signals with information about optical scatter from a third skin region that is different than the first and second regions, the optical scatter signal being distinct from the first and second energy response signals and subtracting said optical scatter signal from the first and second energy response signals, the optical scatter from skin tissue comprises energy emitted by at least one of a plurality of optical emitters.
Genoe et al teach that it is well-known in the art to remove unwanted optical scatter signals from energy response signals that result from skin tissue reflection (0051, 0066, 0092, 0096), the optical scatter signal from a third region 14 from the skin that is different than the location of the response signal (that comes from the tissue or blood vessel), the optical scatter emitted by at least one of a plurality of optical emitters when the device is in an array form (0101, 0103, 0106, 0108, 0112, 0113).  Genoe et al disclose the array configuration having a plurality of emitters as being advantageous for specific applications such as wound treatment.
Regarding Claim 55, Genoe et al disclose operation of the at least one optical detector is synchronized in time with operation of the plurality of optical emitters as an effective operation of the plurality of emitters with the detector (see Claim 37).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Kondo et al as modified by Schulze et al such that there is detecting signals associated with optical scatter from skin tissue of the organism such as with a detector and subtracting said signal from the first and second energy response signals as taught by Baker to provide an effective manner to provide a cleaner signal that advantageously does not contain noise from unwanted optical scatter signals from the skin tissue that are present during the measurement process, wherein the optical scatter from the skin signal would occur from a third region as taught by Genoe et al and differentiated from the first and second regions that correspond to the emitters of Kondo et al, which would correspond to a location of unwanted optical scatter from the skin tissue.  Due to the nature of how the optical scatter signals are produced, i.e. by the energy from the optical emitters being reflected from the skin at the third region, it is submitted that said optical scatter signals necessarily change in unison with the first and second energy response signals.


Claim 24, 46: Kondo et al disclose the at least one processor 10 is configured to process the clean first and second energy response signals to produce an extracted signal by subtracting the clean second energy response signal from the clean first energy response signal, seen in Figure 10 (0070-0079).
Claim 26, 36: Kondo et al disclose the first and second optical emitters are light-emitting diodes (LEDs) (0040, 0070-0074).
Claim 27: Kondo et al disclose the first optical emitter comprises one or more first optical emitters that is capable and configured to direct electromagnetic radiation at different wavelengths, seen in Figure 10 (0070-0079).
Claim 28: Kondo et al disclose the second optical emitter comprises one or more first optical emitters that is capable and configured to direct electromagnetic radiation at different wavelengths, seen in Figure 10 (0070-0079).
Claim 29: Kondo et al disclose the first optical emitter is configured to direct electromagnetic radiation at a different wavelength than the second optical emitter, i.e. infra-red vs. blue, seen in Figure 10 (0070-0079), wherein the first optical emitter, the second optical 
Claim 30: Kondo et al disclose wherein the first optical detector is capable and thus configured to detect electromagnetic radiation at different wavelengths, seen in Figure 10 (0070-0079).
Claim 31: Kondo et al disclose a first 26b and a second optical detector (second of 26b) is capable and thus configured to detect electromagnetic radiation at different wavelengths, seen in Figure 10 (0070-0079).
Claim 32: Kondo et al disclose the at least one optical detector 26b is configured to detect electromagnetic radiation at a different wavelength than the second optical detector, i.e. infra-red vs. blue, seen in Figure 10 (0070-0079).
Claim 37: Kondo et al in combination with Genoe et al disclose the first, second, and third regions are adjacent to each other, seen in Figure 2 and 10 of Kondo et al, wherein the first optical emitter, the second optical emitter, and the at least one optical detector are arranged side-by-side in an array, best seen in Figure 2 of Kondo et al.
Claim 38-39, 42-43: Kondo et al disclose directing optical energy at the first region and directing optical energy at the second region via the first and second optical emitter, respectively, and detecting said optical energy with first and second optical detectors, respectively.  However, Kondo et al do not expressly disclose directing optical energy of different wavelengths at both regions and detecting them with the optical detectors.  It is noted that applicant does not appear to place any criticality toward directing optical energy of different wavelengths at the first and second regions and subsequently detecting them as 
Claim 40: Kondo et al disclose directing optical energy at the first region comprises directing optical energy of a first wavelength at the first region via the first optical emitter, i.e. infra-red, and wherein directing optical energy at the second region comprises directing optical energy of a second wavelength at the second region via the second optical emitter, i.e. blue, seen in Figure 10 (0070-0079).
Claim 41: Kondo et al disclose at least one energy detector comprises first 26b and second (second of 26b) optical detectors, wherein detecting the first energy response signal from the first region comprises detecting the first energy response signal via the first optical 
Claim 44: Kondo et al disclose detecting the first energy response signal via the first optical detector comprises detecting optical energy at a first wavelength, i.e. infra-red, and wherein detecting the second energy response signal via the second optical detector comprises detecting optical energy at a second wavelength, i.e. blue, seen in Figure 10 (0070-0079).
Claim 49: Kondo et al disclose the first and second regions at least partially overlap, when defined to at least partially overlap, seen in Figure 10.
Claim 50: Kondo et al disclose the first and second regions do not overlap, seen in Figure 10.
Claim 51: Kondo et al disclose the physiological property further comprises blood pressure, and wherein comparing the extracted signal with the physiological model comprises:
calculating the blood pressure of the organism based on an area of the blood vessel and based on a volumetric flow rate of blood therein, wherein the area is based on the size of the blood vessel and a change in the size thereof indicated by the information contained in the second energy response signal, and wherein the volumetric flow rate is indicated by the information contained in the first energy response signal, seen in Figure 5-6 (0041-0063).
Claim 52: Kondo et al disclose a third optical emitter 97 configured to direct energy at a third region of the body of the organism, the third emitter included in unitary module 22, seen in Figure 2 and 8 (0064-0065).

Claim 54: Kondo in combination with Schultz et al, Baker and Genoe et al disclose the clean first energy and clean second energy response signals contain less noise about the blood flow, and about the size, respectively, than the first and second energy response signals, respectively, due to the result of subtracting out the optical scatter signals from the skin tissue, as taught by Baker.

Claims 25 and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kondo et al in view of Schulze et al, Genoe et al, and Baker as applied to Claims 21 and 34 above, further in view of Turcott (US Pat No. 6997879).
Kondo et al in combination with Schultz et al, Genoe et al, and Baker disclose the invention above but do not expressly disclose the at least one processor processes the first and second energy response signals to produce an extracted signal by differentially amplifying the first and second energy response signals.  Turcott teaches that it is well known in the art to differentially amplify analogous first and second energy response signals to effectively produce an extracted signal that enables determination of a physiological property (Col.2: 57-Col.3: 5). Turcott teaches this is performed by using an comparator 314 to subtract one signal from the other, in the manner already taught by Kondo et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of 

Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are not persuasive.  Applicant contends that Baker does not teach the optical detector “generating” the optical scatter signal from skin tissue because the detector of Baker “does not perform the estimating” (remarks pg.3 bottom –pg.4 top).  However, it is submitted that this interpretation of both the claims and Baker are inappropriately narrow, and are thus not supported by applicant’s specification (see new 112 rejections above).  Further, it is submitted that Baker does indeed disclose the “detection/generation” of the optical scatter signal as disclosed by applicant’s disclosure and as broadly as has been claimed.
As noted in the new 112 first paragraph rejection above, applicant cites paragraph 0053 of the publication as providing such support (remarks pg. 1).  However, this does not appear true.  Paragraph 0053 states: “Optical scatter signals from these sources are more closely related to optical scatter from the skin or other tissue. Thus, when these skin-related optical scatter signals are differentially amplified with respect to their blood-vessel-related 
It is noted that the specification does not appear to disclose how the skin-related optical scatter signals are extracted nor does it provide support for a specific output of said skin-related optical scatter signal.  For example, paragraphs 0055-0056 of the publication states that the skin-rated optical scatter signal is subtracted from a response to generate a cleaner signal but does not elaborate on how the skin-related optical scatter signal is determined/extracted/isolated/filtered to be subtracted.
Therefore, it is submitted that the disclosure does not provide specific support for the optical detector “generating” the optical scatter signal from skin tissue with a specific (intermediate) output or manner of filtering/isolation/extraction prior to being subtracted.  Thus, the interpretation of the claim is limited to what is commensurate with the scope of the specification: that the optical scatter signal from skin tissue exists, i.e. “generated” by the optical detector, and is subsequently subtracted as claimed.  Applicant’s reading of any limitations into the optical detector as provide some sort of intermediate output, indication, or 
As such, the recitation of “one of the signals generated by the at least one detector” does not preclude other elements/steps from being used/performed to “calculate” the optical scatter signal prior to subtraction, an interpretation which is commensurate with the (general) disclosure and has been recited equally as broadly.  As the claim uses a “comprising” preamble, said limitation does not require that the optical detector “perform/calculate, etc.” all the steps necessary to “isolate/filter/extract/calculate, etc.” the optical scatter signal prior to subtraction.  Such a specific interpretation is also not supported by the disclosure as elaborated above.  Therefore, it is submitted that Baker discloses the optical scatter signal being “generated” by the optical detector as broadly as has been claimed. 
Furthermore, it is submitted that Baker does indeed disclose “detecting/generating” the optical scatter signal from skin tissue.  For example, Baker discloses light shunting is light emitted that “arrives at the detector 18 without first having traveled through the patient’s tissue” (0036).  This appears to fit the definition of optical scatter as defined by applicant: light that is reflected off of the skin but does not travel deeper into the tissue.  As noted, Baker explicitly describes the light “arriving” at the detector.  This thus constitutes the detector “generating” the optical scatter signal as claimed (also see 112 second paragraph rejection above).
Baker also discloses the method in Figure 8 to determine the light shunting used in combination with an indication of sensor contact described in Figure 4, which also involves “detecting/generating” light at the optical detector that is reflected off the skin and thus is an 
As recognized by applicant, Kondo necessarily discloses at least some optical scatter signals “detected/generated” – even if unintentionally – and thus the combination with Genoe et al and Baker make obvious the need to remove it by subtracting said optical scatter signal to improve the resulting signal.  Therefore, is it submitted that the rejection involving Baker teaches the limitations above and is maintained.
Regarding the limitation of “the signals change in unison with the first and second energy response signals,” given the limited support in the disclosure (only mentioned in paragraph 0042 of the publication), a similar interpretation of the art is taken.  Thus, due to the nature of how the optical scatter signals are produced, i.e. by the energy from the optical emitters being reflected from the skin at the third region, it is submitted that said optical scatter signals necessarily change in unison with the first and second energy response signals.

Regarding the IDS filed 1/5/2021, the npl that was crossed out has not been considered because an English abstract has not been provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791